Exhibit 10.4 Execution Copy LIMITED CONSENT AND SECOND AMENDMENT TO TERM LOAN AGREEMENT This LIMITED CONSENT AND SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “ Amendment ”), is entered into as of January 30, 2015, by and among Lighting Science Group Corporation, a Delaware Corporation (the “ Borrower ”), the Lenders (as defined below) signatory hereto, and Medley Capital Corporation, a Delaware corporation (“ Medley ”), as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the “ Agent ”). W I T N E S S E T H: WHEREAS, the Borrower, the lenders from time to time party thereto (“ Lenders ”) and the Agent are parties to that certain Term Loan Agreement dated as of February 19, 2014, as amended by the First Amendment to Term Loan Agreement dated as of April 25, 2014, (as amended hereby and as the same may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”); WHEREAS, the Borrower has informed the Agent and Lenders that it intends to issue 11,525 units of its Series J Convertible Preferred Stock for net cash proceeds of $11,525,000 (the “ Specified Equity Issuance ”), which is prohibited by Section 6.12 of the Loan Agreement because such Equity Interests constitute Disqualified Equity Interests under the Loan Agreement; WHEREAS, the Borrower has requested that (w) it be permitted to make the Specified Equity Issuance and to retain the net cash proceeds thereof (the “ Specified Net Cash Proceeds ”) for working capital and for other general corporate purposes that are not prohibited by the Loan Agreement, (x) the full amount of the Specified Net Cash Proceeds (equal to $11,525,000) be added to EBITDA for the purpose of determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio) for the six month period ending on March 31, 2015, nine month period ending on June 30, 2015, and the twelve month periods ending on each of September 30, 2015 and December 31, 2015 (collectively, the “ Specified Covenant Periods ”), (y) up to thirty five percent (35.0%) of the Specified Net Cash Proceeds (equal to $4,033,750) be added to EBITDA for the purpose of determining compliance with Section 7.1 (Minimum EBITDA) for the Specified Covenant Periods and (z) the Minimum EBITDA levels set forth in Section 7.1 be amended with respect to each of the Specified Covenant Periods; WHEREAS, the Borrower is, together with several of its affiliates, equity owners and other Persons, a defendant in securities litigation brought by Geveran Investments Limited (the “ Geveran Litigation ”), and on August 28, 2014, an Order Granting Plaintiff’s Motion for Partial Summary Judgment Under its First Cause of Action for Violation of the Florida Securities and Investment Protection Act (the “ August 28 Order ”) was granted by the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida; WHEREAS, as of the date hereof, the August 28 Order has not been entered, but is expected to be entered during the month of April 2015 (such entry, if and when it occurs, the “ Order Entry ”), and within thirty (30) days of the Order Entry, an affiliate of Sponsor intends to post and secure a supersedeas bond (the “ Appeal Bond ”) and the Borrower and other co-defendants intend to file an appeal with respect to the August 28 Order; and WHEREAS, the Borrower has requested that the Agent and the Lenders amend the Loan Agreement on the terms set forth herein, and the Agent and the Lenders have agreed to such amendment subject to the terms and conditions hereof. NOW, THEREFORE, in consideration of the foregoing and for other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to b e legally bound, hereby agree as follows: 1. Defined Terms . Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the Loan Agreement. 2. Limited Consent . Upon satisfaction of the conditions to effectiveness set forth in Section 6 below and notwithstanding Section 6.12 of the Loan Agreement, Agent and the Lenders hereby consent to the Borrower making the Specified Equity Issuance pursuant to the documentation attached hereto as Exhibit B and retaining the Specified Net Cash Proceeds for working capital and for other general corporate purposes that are not prohibited by the Loan Agreement. Notwithstanding anything herein or in the Loan Documents or the Intercreditor Agreement to the contrary, Agent and Lenders agree and acknowledge that the Specified Net Cash Proceeds shall be first applied to the obligations arising under the Revolving Loan Agreement (but not in permanent reduction of the maximum revolving amount under the Revolving Loan Documents). The Revolving Agent shall be entitled to rely on the consent provided herein and the foregoing agreement and acknowledgment by Agent and the Lenders. The foregoing is a limited consent, and shall not, except as otherwise expressly provided in this Agreement, constitute (a)a modification or alteration of the terms, conditions or covenants of the Loan Agreement or any other Loan Document or (b)a waiver, release, or limitation upon the exercise by Agent or any Lender of any of its rights, legal or equitable, thereunder. 3. Amendments to Loan Agreement . Upon satisfaction of the conditions to effectiveness set forth in Section 6 below, the Loan Agreement is hereby amended as follows: (a) Article 5 of the Loan Agreement is hereby amended by adding the following provision as Section 5.2 : “5.2 Notices . The Borrower shall promptly notify the Agent and each Lender of each of the following (and in no event later than five (5) Business Days after the occurrence thereof): (a) the occurrence or existence of any Event of Default, or to the best of Borrower’s knowledge, Default; (b) (i) any dispute, litigation, investigation, proceeding or suspension which may exist at any time, or the commencement of, or any material development in, any litigation or proceeding by or before any Governmental Authority against any Loan Party or any Subsidiary of any Loan Party (A) that would, if adversely determined, either individually or in the aggregate, be expected to result in a liability in excess of $250,000, or (B) with respect to any Loan Document, or (ii) any material update with respect to the Geveran Litigation; 2 (c) any Material Adverse Effect subsequent to the date of the most recent financial statements delivered to the Agent pursuant to this Agreement; and (d) any material change in accounting policies or financial reporting practices by any Loan Party or any Subsidiary of any Loan Party. Each notice pursuant to this Section 5.2 shall be accompanied by a statement by an Authorized Person of the Borrower, setting forth details of the occurrence referred to therein, and if applicable, stating what action the Borrower proposes to take with respect thereto and at what time. To the extent applicable, each notice under Section 5.2 shall describe with reasonable particularity any and all clauses or provisions of this Agreement or other Loan Document that have been breached or violated.” (b)
